Citation Nr: 0023821	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. F. L.


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1971 to March 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen the claims of 
service connection for meningitis and for a left knee 
disability.  The veteran's notice of disagreement was 
received in September 1998.  A statement of the case was 
mailed to the veteran in September 1998.  In November 1998, 
the veteran testified at a personal hearing before a hearing 
officer at the RO.  At that time, he withdrew the left knee 
issue from appellate consideration.  The veteran's 
substantive appeal was received in March 1999.  In April 
1999, the veteran testified at a personal hearing before a 
member of the Board at the RO.  

In November 1999 the Board remanded this case so that the RO 
could consider whether the veteran had submitted new and 
material evidence to reopen a claim for service connection 
for meningitis, in light of the decisions of the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and of the Court of 
Appeals for Veterans Claims (Court) in Elkins v. West, 
12 Vet. App. 209 (1999).  The requested development has been 
accomplished and the case is again before the Board for 
disposition.  


FINDINGS OF FACT

1.  Service connection for meningitis was initially denied by 
the RO in November 1979.  

2.  In July 1996 the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for meningitis.

3.  Although a timely notice of disagreement was received, 
the veteran failed to perfect his appeal by timely filing a 
substantive appeal.  

4.  Evidence received since the July 1996 decision by the RO 
is cumulative and redundant, and as such is not so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the claim 
of service connection for meningitis.


CONCLUSIONS OF LAW

1.  The appeal of the July 1996 RO decision denying the 
reopening of the veteran's claim for service connection for 
meningitis was not timely perfected and, therefore, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
meningitis is not new and material, and this claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  When 
a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

In a July 1996 decision, the RO found that the evidence 
submitted to reopen a claim of entitlement to service 
connection for meningitis was not new and material.  The RO 
noted that service connection had previously been denied, by 
rating decision of November 1979, on the basis that the 
service medical records did not show treatment or 
manifestations of meningitis.  Those records did reflect 
treatment of rubella and pilonidal cyst.  They show that on 
the pre-induction examination, conducted in September 1970, 
the veteran reported having lost 30 pounds due to exercise 
and dieting.  He then weighed 175 pounds and weighed 174 at 
service discharge in March 1971.  Post-service evidence 
considered by the RO included the veteran's report of a 
history of bacterial meningitis, but no medical evidence 
linking current disability to an event in service.  

The veteran filed a timely notice of disagreement, and a 
statement of the case was issued in May 1997.  However, he 
did not perfect an appeal by filing a timely substantive 
appeal, and as such, the rating decision of July 1996 became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1999).

Received in May 1997 were copies of VA outpatient treatment 
records compiled during 1996 and 1997, some of which were 
duplicates of records previously considered by the RO.  The 
veteran's self-reported history of meningitis was noted.  No 
findings of residuals attributable thereto were recorded.  

In January 1998 the veteran again attempted to reopen his 
claim, arguing that he believed that meningitis was 
misdiagnosed in service as rubella.  He submitted duplicate 
copies of service medical records and other service records.  

The original copies of affidavits, executed by [redacted] and 
[redacted] in 1979, both of which were previously 
considered by the RO at the time of the November 1979 rating 
decision, were also submitted.  

In November 1998 the veteran and Mr. F. L. appeared at an RO 
hearing and testified that the veteran had not been ill 
before service but, while stationed at Fort Ord, became 
seriously ill.  The veteran indicated that he had a cyst in 
the spinal area, jaundice-like skin discoloration, stiffness 
of the neck, weight loss and fatigue, and was told he needed 
surgery.  He testified that it was well known at Ford Ord 
that there was an outbreak of meningitis.  He indicated that 
he later discovered that the symptoms for which he received 
treatment in service were those of meningitis.  He claims 
that a doctor confirmed this, but that the doctor was 
deceased.  The veteran reported that he suffered from hearing 
loss as a result of meningitis.  

Received at the hearing was another affidavit from  
[redacted], executed in October 1998, to the effect that he 
served with the veteran, observed the decline in his physical 
health during service, and was told by the veteran at that 
time that he had been diagnosed as having meningitis.  He 
reported that veteran lost 45 pounds in service and looked 
very ill.  

Also received at the hearing were additional 1997 and 1998 VA 
treatment records, which reflect a notation of meningitis by 
history only.  

In April 1999 the veteran appeared at a hearing before the 
undersigned Member of the Board.  His testimony was similar 
to that reported earlier and he again claimed that L. B. and 
his wife at the time were told by military personnel that he 
had meningitis.  He reported that he had lost a great deal of 
weight, 45 pounds, and had to be given new clothes.  He 
reported taking painkillers for about 60 days after his 
release from the hospital, but denied any further treatment.  
He believed that the only residual was a hearing problem.  He 
again reiterated that Dr. Moore, the physician he claims told 
him he had had meningitis is deceased, and efforts to obtain 
records have been unsuccessful.  

It is pointed out that the Court, in Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), in 
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), created a three-
step process for reopening previously denied claims (a two-
step process set out in Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991), had previously been applied): first it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the RO decision dated in July 1996.  Evans.

The evidence submitted in this case is neither new nor 
material.  It consists of the veteran's testimony under oath, 
at two hearings, at which time he claimed to have contracted 
meningitis during service.  This testimony is duplicative of 
his claims at the time of the earlier, final RO decision.  
Furthermore, to the extent that the veteran's testimony 
purports to provide a diagnosis of meningitis during service, 
he is not shown to be competent to do so.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, his hearing 
testimony is not new.  

Also received was another affidavit from [redacted].  This 
statement provides information regarding his observation of 
the veteran during service that his 1979 statement did not.  
However, while Mr. [redacted] 1998 statement must be 
accepted as being factual for purposes of this decision, to 
the extent that it purports to indicate that his observations 
of the veteran during service were indicative that he had 
meningitis, the statement does not constitute competent 
evidence, since he is not shown to have the medical training 
and experience to provide a medical diagnosis.  Espiritu.  In 
addition, his statement that the veteran lost 45 pounds 
during his 2 months of service is contradicted by the service 
medical records, which show that, at separation, he weighed 
only one pound less than he had weighed on his pre-induction 
examination.  (Service medical records do show that at the 
time of the pre-induction examination, the veteran reported a 
pre-service weight loss of 30 pounds, achieved through diet 
and exercise.)  That portion of Mr. [redacted] statement, 
therefore, is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Inasmuch as Mr. [redacted] statement 
otherwise shows only his observations of the veteran during 
his hospitalization and ill health during service, that 
evidence from him was previously considered by the RO and so 
is not new.  

The additional medical records, showing treatment for other 
conditions beginning in 1996, note only a history of 
meningitis.  That information is not new-the evidence that 
was previously of record also showed a history of meningitis, 
as reported by the veteran.  The additional medical evidence 
was not previously physically of record, but it lacks any new 
factual predicate for the listed historical diagnosis.  
Therefore, it does not furnish any information that was not 
already of record and considered in the 1996 rating decision.  
That evidence, therefore, is also cumulative and so is not 
new.  

At bottom, none of the evidence that has been added to the 
record since July 1996 is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board finds that no new and material 
evidence has been added to the record since the July 1996 
rating decision that denied service connection for residuals 
of meningitis.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The veteran has not submitted new and material evidence to 
reopen a claim of service connection for meningitis and his 
claim is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

